McFarland, J.
I dissent, and adhere to the former opinion.
The following is the opinion above referred to by Mr. Justice McFarland, rendered in Bank on the 12th of September, 1890:
The Court.
This is a suit to quiet title to a parcel of land described in the complaint as follows: “ Situate in the county of Tulare, state of California, described as follows, to wit: On the north, two hundred and forty feet on Mill Street; on the east, one hundred and ten feet on a thirty-foot alley; on the south, two hundred *55and forty feet on an alley; on the west, one hundred and ten feet by a thirty-foot alley; and being all of lots Nos. one, two, three, and four, all of block No. eight, as per plat of Johnson & Murry(s addition of the town of Porterville; said land being described, with reference to plats of the town of Porterville now on file in the recorder’s office of said Tulare County, as commencing at a point on the south boundary of Mill Street thirty feet east of the northeast corner of lot five, in block twenty, of the old town of Porterville; thence running easterly along said boundary line two hundred and forty feet; thence southerly at right angles one hundred and ten feet; thence westerly at right angles two hundred and forty feet; thence northerly to the point of beginning,— lying and being in the southwest quarter of section twenty-five, township twenty-one south, range twenty-seven east, M. D. M.” The plaintiff had judgment in the superior court, and the defendants appeal.
1. The superior, court did not err in overruling the demurrer to the complaint. The two descriptions of the land therein contained are not inconsistent with each other, and, together, are sufficient to identify the land by reference to the recorded plats of the town of Porterville, if there are such plats agreeing with each other and conforming to such description in the delineation of Mill Street, block 20, and the lots in question.
2. The court did not err in admitting in evidence plaintiff’s deed, exhibit No. 1. The plaintiff in this action is. the grantee of the defendant J. P. Murry, whose wife and co-defendant is his subsequent grantee, The deed, exhibit No. 1, offered in evidence by the plaintiff, was the defendants’ deed of the premises in controversy, dated and acknowledged June 20, 1871, and containing the following description of the premises conveyed: “All those certain lots, pieces, or parcels of land situate, lying, and being in the town of Porter-ville, county of Tulare, state of California, and bounded and particularly described as follows, to wit: On the north, two hundred and forty (240) feet on Mill Street; *56on the east, one hundred and ten (110) feet on a thirty (30) foot alley; on the south, two hundred and forty (240) feet on an alley; on the "west, one hundred and ten (110) feet by a thirty,(30) foot alley; and being all of lots Nos. one (1), two (2), three (3), and four (4); all of block No. eight (8), as per plat of Johnson & Murry’s addition to the town of Porterville; being all of said block No. eight (8) in said addition to Porter-ville, Tulare County, California.” The objection to this deed was, that it described nothing; but as counsel of-, fered to follow it up with a plat of Johnson & Murry’s addition, the objection was properly overruled.
3. The court did not err in admitting the plat, exhibit No. 2. It is true that this plat contained nothing in itself by which it could be identified or located. But the defendant, by his deed of June 20, 1871, admitted that there was then existing a plat of Johnson & Murry’s addition, and evidence was offered by the plaintiff that as early as 1873 the defendant had this plat, exhibit No. 2, on the ground, and that it was exhibited as the plat of Johnson & Murry’s addition. It seems never to have been recorded, and there may be some doubt as to whether it is the same plat with reference to which the deed was made; but the evidence offered in connection with it was sufficient to authorize its admission in evidence. By his deed, the defendant admitted that there was a plat of Johnson & Murry’s addition, and within two years of that admission he is shown to be in possession of this plat, and exhibiting it as the plat of the addition. As against him, and those claiming under him, and in favor of his grantee, this is certainly sufficient, prima facie, to identify the plat. If there was another and different plat to which the deed in fact referred, he was called upon to show it. He made no such attempt, but rested upon the denial that he had ever made the deed, or any plat. ,It was shown, however, that he had made a prior deed for other lots on Mill Street, and in the same addition; and the finding *57of the court as to the genuineness and due execution of the deed is conclusive against him.
4. Most of the remaining objections relied on by appellants relate to the admission of oral testimony as to the actual location of the lots delineated on the plat, exhibit 2. This plat shows various things on its face, — streets and alleys; blocks subdivided into lots; a county road; Mill Street, Main Street, Water Street, and other streets; a river; plats marked as D. Murphey’s land, J. P. Murry’s land, Johnson & Keeney, etc. It is certainly not impossible that witnesses acquainted with these features of the town and vicinity of Porterville might locate the addition with reference to the main town of Porterville, and testimony for that purpose was clearly admissible. It was not necessary for the plaintiff to show that there had been an actual survey of the streets, lots, and blocks of the addition, and stakes set out on the ground. Her conveyance was of lots delineated on a plat; and if she could prove a plat showing lots and streets corresponding with the description in the deed, and other things by which, with the aid of oral testimony, the lots could be located on the ground, this was competent and sufficient as against her grantor. We find no error in the record.